Title: From Thomas Jefferson to John Jay, 10 August 1788
From: Jefferson, Thomas
To: Jay, John


          
            
              Sir
            
            Paris Aug. 10. 1788.
          
          I have waited till the last moment of Mrs. Barclay’s departure to write you the occurrences since my letter of the 3d. instant. We have received the Swedish account of an engagement between their fleet and the Russian on the Baltic, wherein they say they took one and burnt another Russian vessel with the loss of one on their side, and that the victory remained with them. They say at the same time that their fleet returned into port and the Russians kept the sea. We must therefore suspend our opinion till we get the Russian version of this engagement. The Swedish manifesto was handed about today at Versailles by the Swedish ambassador, in manuscript. The king complains that Russia has been ever endeavoring to sow divisions in his kingdom in order to reestablish the antient constitution, that he has long borne it thro’ a love of peace, but finds it no longer bearable: that still however he will make peace on these conditions 1. that the empress punishes her minister for the note he gave in to the court of Stockholm; 2. that she restore Crimea to the Turks, and 3. that she repay to him all the expences of his armament.—The Russian force in vessels of war on the Black sea are 5. fregates and 3. ships of the line. But those of the line are shut up in port, and cannot come out till Oczakow shall be taken. This fleet is commanded by Paul Jones with the rank of rear-Admiral. The Prince of Nassau commands the gallies and gunboats. It is now ascertained that the States general will assemble the next year, and probably in the month of May. Tippoo Saib’s ambassadors had their reception to-day at Versailles, with unusual pomp. The presence was so numerous that little could be caught of what they said to the king, and he answered to them. From what little I could hear, nothing more passed than mutual assurances of good will.—The name of the Marechal de Richlieu is sufficiently remarkeable in history to justify my mentioning his death which happened two days ago. He was aged 92. years. I have the honor to be with sentiments of the most perfect respect and esteem Sir your most obedt. & most humble servt.,
          
            Th: Jefferson
          
        